In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS

*******************************************
LAURA ROY,                                *                 No. 09-898V
                                          *                 Special Master Christian J. Moran
                  Petitioner,             *
                                          *                 Filed: May 21, 2013
 v.                                       *
                                          *                 Stipulation; Human Papillomavirus
SECRETARY OF THE DEPARTMENT               *                 (HPV) Vaccine; Rheumatoid
OF HEALTH AND HUMAN SERVICES,             *                 Arthritis; Systemic Lupus
                                          *                 Erythematous; Connective Tissue
                  Respondent.             *                 Disorder; Mixed Connective Tissue
*******************************************                 Disorder.

Howard Scott Gold, Gold Law Firm, Wellesley Hills, MA, for Petitioner;
Debra Filteau Begley, United States Department of Justice, Washington, D.C., for Respondent.

                                  UNPUBLISHED DECISION1

       On May 20, 2013, the parties filed a joint stipulation concerning the petition for
compensation filed by Laura Roy on December 30, 2009. In her petition, petitioner alleged that
the human papillomavirus (“HPV”) vaccine, which is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), and which she received on June 28, 2007, August 29, 2007, and
December 21, 2007, caused her to develop rheumatoid arthritis (“RA”), systemic lupus
erythematous (“SLE”), connective tissue disorder (“CTD”), and mixed connective tissue disorder
(“MCTD”). Respondent denies that petitioner’s RA, SLE, CTD, and/or MCTD, or any other
condition, or the sequella of those conditions, was caused by her HPV and/or meningococcal
vaccinations.2

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.



1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
2
    Petitioner received a meningococcal vaccine on June 28, 2007.
       Damages awarded in that stipulation include:

               A lump sum payment of $60,000.00 in the form of a check payable to
               petitioner, Laura Roy. This amount represents compensation for all
               damages that would be available under 42 U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 09-898V according to this decision and the attached
stipulation.3

       Any questions may be directed to my law clerk, Tucker McCarthy, at 202.357.6392.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2